  Case 1:21-cv-00144-CFC Document 12 Filed 07/30/21 Page 1 of 8 PageID #: 53




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

TERRANCE J.M. STOKES,

            Plaintiff,

      V.                              : Civ. No. 21-144-CFC

CLAIR DEMATTEIS, et al.,

            Defendants.



Terrance J.M. Stokes, James T. Vaughn Correctional Center, Smyrna, Delaware, Pro
Se Plaintiff.




                             MEMORANDUM OPINION




July 30, 2021
Wilmington, Delaware
      Case 1:21-cv-00144-CFC Document 12 Filed 07/30/21 Page 2 of 8 PageID #: 54




CO~Lr-!~e:
I.       INTRODUCTION

         Plaintiff Terrance J. M. Stokes, an inmate at the James T. Vaughn Correctional

Center in Smyrna, Delaware, filed this action pursuant to 42 U.S.C. § 1983, 42 U.S.C. §

10801, and 28 U.S.C. §§ 2201 and 2202. (D.I. 2) Plaintiff appears prose and has

been granted leave to proceed in forma pauperis. (D.I. 5, 7) The Court proceeds to

review and screen the matter pursuant to 28 U.S.C. § 1915(e)(2)(b) and§ 1915A(a).

II.      BACKGROUND

         The following facts are taken from the Complaint and assumed to be true for

screening purposes. See Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 64 (3d Cir.

2008). Plaintiff names two defendants - Delaware Department of Correction

Commissioner Clare DeMatteis and Centurion Health, the co(Jtract medical provider for

the DOC.

         Plaintiff alleges that the DOC does not adhere to its policies with regard to

inmates and mental health care, and it does not provide human interaction and

"reasonably frequent mental health care" in violation of the Eighth and Fourteenth

Amendments. (D.I. 2 at 4-5, 7-10) He also alleges that the DOC fails to consider an

inmate's mental health status before placing the inmate in a restrictive housing unit or

extreme isolation. (Id. at 6, 7-10)

         In addition, Plaintiff alleges that on an unspecified date he was in serious pain,

vomiting, throwing up, and had rectal bleeding. (Id. at 2) He was taken to an infirmary

and treated and, although he continued to vomit and bleed, he was returned to his

housing unit where he remained ill and passed out. (/d.) An officer told Plaintiff to

submit a sick call slip and, as of January 21, 2021, he had not heard from medical. (/d.)
 Case 1:21-cv-00144-CFC Document 12 Filed 07/30/21 Page 3 of 8 PageID #: 55




Plaintiff states that he also submitted a grievance and has yet to hear anything. (Id.)

He remains ill. (Id.)

       Plaintiff seeks declaratory and injunctive relief as well as compensatory

damages. (Id. at 12)

Ill.   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and§ 1915A(b) if "the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief." Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (in forrna pauperis actions); 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison

conditions). The court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a prose plaintiff. See Phillips v. County of

Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93

(2007). Because Plaintiff proceeds prose, his pleading is liberally construed and his

Complaint, "however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson, 551 U.S. at 94 (citations omitted).

       A complaint is not automatically frivolous because it fails to state a claim. See

Dooley v. Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020) (quoting Neitzke v. Williams, 490

U.S. 319, 331 (1989)); see also Grayson v. Mayview State Hosp., 293 F.3d 103, 112

(3d Cir. 2002). "Rather, a claim is frivolous only where it depends 'on an "indisputably

meritless legal theory" or a "clearly baseless" or "fantastic or delusional" factual


                                              2
  Case 1:21-cv-00144-CFC Document 12 Filed 07/30/21 Page 4 of 8 PageID #: 56




scenario."' Dooley v. Wetzel, 957 F.3d at 374 (quoting Mitchell v. Horn, 318 F.3d 523,

530 (2003) and Neitzke, 490 U.S. at 327-28).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and§ 1915A(b)(1) is identical to the legal standard used when

deciding Rule 12(b)(6) motions. See Tourscherv. McCullough, 184 F.3d 236,240 (3d

Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a

claim under§ 1915(e)(2)(B)). However, before dismissing a complaint or claims for

failure to state a claim upon which relief can be granted pursuant to the screening

provisions of 28 U.S.C. §§ 1915 and 1915A, the Court must grant a plaintiff leave to

amend his complaint unless amendment would be inequitable or futile. See Grayson v.

Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       A complaint may be dismissed only if, accepting the well-pleaded allegations in

the complaint as true and viewing them in the light most favorable to the plaintiff, a court

concludes that those allegations "could not raise a claim of entitlement to relief." Bell

At/. Corp. v. Twombly, 550 U.S. 544, 558 (2007). Though "detailed factual allegations"

are not required, a complaint must do more than simply provide "labels and

conclusions" or "a formulaic recitation of the elements of a cause of action." Davis v.

Abington Mem'I Hosp., 765 F.3d 236,241 (3d Cir. 2014) (internal quotation marks

omitted). In addition, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient

to show that a claim has substantive plausibility. See Johnson v. City of Shelby, 574


                                             3
  Case 1:21-cv-00144-CFC Document 12 Filed 07/30/21 Page 5 of 8 PageID #: 57




U.S. 10 (2014). A complaint may not be dismissed for imperfect statements of the legal

theory supporting the claim asserted. See id. at 10.

       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth;

and (3) assume the veracity of any well-pleaded factual allegations and then determine

whether those allegations plausibly give rise to an entitlement to relief. Connelly v.

Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (internal citations and quotation

marks omitted). Elements are sufficiently alleged when the facts in the complaint

"show" that the plaintiff is entitled to relief. Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ.

P. 8(a)(2)). Deciding whether a claim is plausible will be a "context-specific task that

requires the reviewing court to draw on its judicial experience and common sense." Id.

IV.    DISCUSSION

       A.     Respondeat Superior

       Commissioner DeMatteis is named as a defendant apparently based upon her

supervisory position because she "is statutorily authorized and responsible for the

oversight, operation, and administration of Delaware's Correctional System and the

Delaware prisons, she has full and active charge of DOC and its facilities and services,

and is DOC's chief executive and administrative officer." (D.I. 2 at 7). As is well-known,

there is no respondeat superior liability under§ 1983. See Parke/Iv. Danberg, 833 F.3d

313, 330 (3d Cir. 2016). A defendant in a civil rights action "cannot be held responsible

for a constitutional violation which he [ ] neither participated in nor approved"; personal

involvement in the alleged wrong is required. Baraka v. McGreevey, 481 F.3d 187,210


                                              4
  Case 1:21-cv-00144-CFC Document 12 Filed 07/30/21 Page 6 of 8 PageID #: 58




(3d Cir. 2007); see a/so Polk County v. Dodson, 454 U.S. 312, 325, (1981) (holding that

liability in a § 1983 action must be based on personal involvement, not respondeat

superior). Such involvement may be "shown through allegations of personal direction or

of actual knowledge and acquiescence." Evancho         v. Fisher,   423 F.3d 347, 353 (3d Cir.

2005).

         Here, the Complaint does not state when the alleged constitutional violations

occurred. Nor does it allege DeMatteis's personal involvement as required to state a

claim under§ 1983. Accordingly, she will be dismissed as a defendant.

         B.    42 U.S.C. § 10801

         Plaintiff raises a claim under the Protection and Advocacy for Mentally Ill

Individuals Act, 42 U.S.C. §§ 10801 et seq. The Act, which concerns the powers and

responsibilities of "system[s] established in a State to protect and advocate the rights of

persons with developmental disabilities under subtitle C of the Developmental

Disabilities Assistance and Bill of Rights Act," 42 U.S.C. § 10802(2); see also id.§§

10803, 10805, do~s not create a private right of action. See Monahan         v. Dorchester
                                                                                  11
Counseling Ctr., Inc., 961 F.2d 987, 994-95 (1st Cir. 1992) (concluding that plaintiff
                                             11
ha[d] no enforceable rights under§ 10841 because the language used in the Act

"indicate[s] that the statute is merely precatory"); Enow   v. Wolfe,   2018 WL 656434, at *6

(D. Md. Feb. 1, 2018) Manley v. Horsham Clinic, No. 00-4904, 2001 WL 894230, at *7

(E.D. Pa. Aug. 9, 2001) ("It is well settled that [the Act] does not create a private right of

action; the precatory language of this statute merely expresses a Congressional

preference for certain kinds of treatment."). Accordingly, all claims raised under 42

U.S.C. § 10801 will be dismissed as legally frivolous.


                                                  5
    Case 1:21-cv-00144-CFC Document 12 Filed 07/30/21 Page 7 of 8 PageID #: 59




        C.     Deficient Pleading

        Plaintiff's remaining claim against Centurion is deficiently pied. A civil rights

complaint must state the conduct, time, place, and persons responsible for the alleged

civil rights violations. Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (citing

Boykins v. Ambridge Area Sch. Dist., 621 F.2d 75, 80 (3d Cir. 1980); Hall v.

Pennsylvania State Police, 570 F.2d 86, 89 (3d Cir. 1978)). The Complaint does not

contain any dates when Plaintiff was allegedly denied mental health care or

inappropriately housed due to his mental health condition. And, while Plaintiff refers to

the failure to respond to a sick call slip as of January 21, 2021, he alleges that he

received medical treatment, does not indicate when his medical condition began, and

does not allege who did or did not provide him treatment. 1

        In addition, when a plaintiff relies upon a theory of respondeat superior to hold a

corporation liable, he must allege a policy or custom that demonstrates such deliberate

indifference. Sample v. Diecks, 885 F.2d 1099, 1110 (3d Cir. 1989); Miller v.

Correctional Med. Sys., Inc., 802 F. Supp. 1126, 1132 (D. Del. 1992). In order to

establish that Centurion is directly liable for the alleged constitutional violations, Plaintiff

"must provide evidence that there was a relevant (Centurion] policy or custom, and that

the policy caused the constitutional violation[s] [plaintiff] allege[s]." Natale v. Camden

Cty. Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003) (because respondeat superior or

vicarious liability cannot be a basis for liability under 42 U.S.C.§ 1983, a corporation




1
  Plaintiff also provides conflicting allegations on whether he exhausted his
administrative remedies. On the one hand, he states he was told the matter was
ungrievable (D.I. 2 at 14) and, on the other hand, he states that he grieved the medical
issue, it's been one month and he has yet to hear anything (id. at 13).
                                                6
     Case 1:21-cv-00144-CFC Document 12 Filed 07/30/21 Page 8 of 8 PageID #: 60




under contract with the state cannot be held liable for the acts of its employees and

agents under those theories). Plaintiffs Complaint fails to state 42 U.S.C. § 1983 claim

against Centurion.

        Finally, Plaintiff's Delaware constitutional claim is premised on the same

operative facts as his § 1983 claims. Like § 1983 claims, alleged violations of a

Plaintiffs rights under the Delaware Constitution cannot be based on respondeat

superior. See Frink v. MacLeish, 2009 WL 29444, at *3 (D. Del. Jan. 5, 2009). As

discussed above, the allegations fail to state claims upon which relief may be granted,

and, therefore, Plaintiff has failed to plead sufficient factual allegations to withstand

dismissal under the Delaware Constitution. See Mullin v. Sussex Cty., 861 F. Supp. 2d

411, 424 (D. Del. 2012).

        As discussed, the Complaint fails to state claims under§ 1983 or the Delaware

Constitution and will be dismissed. Plaintiff will be given leave to amend.

V.      CONCLUSION

        For the above reasons, the Court will dismiss the Complaint pursuant to 28

U.S.C. §§ 1915(e)(2)(B)(i) and (ii) and 1915A(b)(1). Plaintiff will be given leave to file an

amended complaint.

        An appropriate order will be entered.




                                                7
